Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over Piri et al (“A PVT-Tolerant . . . CMOS”, IEEE Journal of Solis State Circuits”); Vol. 53, No.12, December 2018, pages 3581-3585) cited on the IDS filed on 10/18/2021 in view of O’Donnell et al (US 2004/0196089).
Regarding claims 1 and 11, Piri et al disclose the circuit as shown on Figure 4 comprising:
-a polyphase filter (unlabeled number), arranged to generate a plurality of output signals  (Ip, Qp) with different phases according to a plurality of input signals, 
wherein the polyphase filter comprises: 
-a switch circuit (transistor), having a control terminal arranged to receive a control voltage (Vtune), a first connection terminal arranged to output one of the plurality of output signals, and a second connection terminal arranged to receive one of the plurality of input signals. 
         Piri et al  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a feed-forward capacitor, having a first plate coupled to the second connection terminal of the switch circuit and a second plate coupled to the control terminal of the switch circuit as combined in claim 1.  
          Nevertheless, O’Donnell et al suggest a high pass filter (520, 525) comprising the feedforward capacitor (525) as shown on Figures 5-6 for compensating on resistance variations at high frequency, see the paragraph 0017.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the high pass filter as suggested by O’Donnell in the circuit of Piri et al for the purpose of compensating on resistance variations at high frequency.
Regarding to claims 2, 8 and 12,  further comprising a phase detector (Amp), arranged to generate a tuning voltage in response to a phase error of the plurality of output signals; wherein the polyphase filter further comprises: a resistor, having a first end arranged to receive the tuning voltage and a second end coupled to the control terminal of the switch circuit, wherein the tuning voltage is involved in setting the control voltage.  
Regarding to claims 3, 9 and 13,  wherein the plurality of input signals from Vin  comprise a differential input.  
Regarding to claims 5 and 14,  wherein the switch circuit  is a metal-oxide-semiconductor (MOS) transistor, see Figure 4 .  
Regarding to claims 6 and 15,  wherein the MOS transistor inherently has a fixed on-resistance, regardless of a voltage level of said one of Page 13 of 16the plurality of input signals.  
Regarding to claims 4 and 10,  a skilled artisan realizes that the source (Vin) of Piri et al is the oscillation source for generating signals so it can be selectively a clock source. Lacking of showing any criticality, employing the clock source in the circuit of Piri et al is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Piri et al is to be used that would have been obvious at the time of the invention.
Regarding to claim 7, wherein the transistor switches of the modified circuit of Piri et al is the bootstrapped switch circuit.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        








Regarding to claim 8. The filter circuit of claim 7, further comprising: a phase detector, arranged to generate a tuning voltage in response to a phase error of the plurality of output signals; wherein the polyphase filter further comprises: a resistor, having a first end arranged to receive the tuning voltage and a second end coupled to the control terminal of the continuous-time bootstrapped switch.  
Regarding to claim 9. The filter circuit of claim7, wherein thepluralityof input signals comprise a differential input.  
Regarding to claim 10. The filter circuit of claim 7, wherein the plurality of input signals comprise clock signals.  
11. A filter circuit comprising: a polyphase filter, arranged to generate a plurality of output signals with different phases according to a plurality of input signals, wherein the polyphase filter comprises: a switch circuit, having a control terminal arranged to receive a control voltage, a first connection terminal arranged to output one of the plurality of output signals, and a second connection terminal arranged to receive one of the plurality of input signals; and Page 14 of 16a high-pass filter, having an input port coupled to the second connection terminal of the switch circuit and an output port coupled to the control terminal of the switch circuit, and arranged to apply high-pass filtering to said one of the plurality of input signals for generating a filter output at the output port, wherein the filter output is involved in setting the control voltage.  
12. The filter circuit of claim 11, further comprising: a phase detector, arranged to generate a tuning voltage in response to a phase error of the plurality of output signals; wherein the tuning voltage is also involved in setting the control voltage.  
13. The filter circuit of claim 11, wherein the plurality of input signals comprise a differential input.  
14. The filter circuit of claim 11, wherein the plurality of input signals comprise clock signals.  
15. The filter circuit of claim 11, wherein the switch circuit is a metal-oxide-semiconductor (MOS) transistor.  
16. The filter circuit of claim 15, wherein the MOS transistor has a fixed on-resistance, regardless of a voltage level of said one of the plurality of input signals.